Case 9:19-cv-81160-RS Document 170 Entered on FLSD Docket 02/21/2020 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-81160-CIV-SMITH
  APPLE INC.,
        Plaintiff,
  v.
  CORELLIUM, LLC,
        Defendant.
  _______________________/
                ORDER ON MOTIONS TO APPEAR PRO HAC VICE

         This cause came before the Court on Motions to Appear Pro Hac Vice and

   Requests to Electronically Receive Notices of Electronic Filing [DE 163-167]. It

   is

         ORDERED that

         1.     The Motions are GRANTED. David L. Hecht, Melody L. McGowin,

   Maxim Price, and Yi Wen Wu are specially admitted to appear and participate pro

   hac vice on behalf of Defendant Corellium, LLC in all aspects of this case.

         2.     Counsel’s requests to receive Notices of Electronic Filing pursuant

   to section 2B of CM/ECF Administrative Procedures are GRANTED. The Clerk

   shall permit the attorneys to receive Notices of Electronic Filing at the

   following email addresses: David L. Hecht, dhecht@piercebainbridge.com;

   Melody L. McGowin, mmcgowin@piercebainbridge.com;                Maxim Price,
Case 9:19-cv-81160-RS Document 170 Entered on FLSD Docket 02/21/2020 Page 2 of 2




   mprice@piercebainbridge.com; and Yi Wen Wu, wwu@piercebainbridge.com.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 21st day of

  February 2020.




  Copies to:
  Counsel of record
